Name: Commission Regulation (EC) NoÃ 959/2006 of 28 June 2006 amending Regulation (EC) NoÃ 647/2006 on the issue of rice import licences for applications lodged in the first 10 working days of April 2006 under Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product;  cooperation policy
 Date Published: nan

 29.6.2006 EN Official Journal of the European Union L 175/54 COMMISSION REGULATION (EC) No 959/2006 of 28 June 2006 amending Regulation (EC) No 647/2006 on the issue of rice import licences for applications lodged in the first 10 working days of April 2006 under Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the markets in the rice sector (1), Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (2), and in particular Article 5(2) thereof, Whereas: (1) Commission Regulation (EC) No 647/2006 (3) sets the reduction percentages to apply to the quantities for April 2006 and the quantities carried over to July 2006 for the quota of semi-milled or milled rice under the CN code 1006 30. (2) Following an administrative error made by a Member State, the quantity of quota 09.4128 to be carried over to July 2006 does not correspond to the actual quantity carried over. (3) Regulation (EC) No 647/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Point (a) in the Annex to Regulation (EC) No 647/2006 is replaced by the table contained in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 29 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (2) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 2152/2005 (OJ L 342, 24.12.2005, p. 30). (3) OJ L 115, 28.4.2006, p. 18. ANNEX (a) Quota of milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98. Origin Serial No Reduction percentage for April 2006 Quantity carried over to July 2006 (t) United States of America 09.4127 0 (1) 11 635 Thailand 09.4128 0 (1) 1 161,419 Australia 09.4129 0 (1) 531,5 Other origins 09.4130 98,7985 0 (1) To be issued for the quantity in the application.